UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6222


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

MARLOW ANDRE FARMER, a/k/a Andre Womack, a/k/a Dred,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:97-cr-40008-JLK-4)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marlow Andre Farmer, Appellant Pro Se. Ronald Andrew Bassford, Donald Ray
Wolthuis, Assistant United States Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marlow Andre Farmer seeks to appeal his 1997 criminal judgment. Because we

have already considered an appeal from the same order, we dismiss the appeal. See

United States v. Lipford, 203 F.3d 259 (4th Cir. 2000). We deny Farmer’s motions for a

transcript, to file a supplement, and to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           DISMISSED




                                            2